         Case 20-34049 Document 12-2 Filed in TXSB on 08/25/20 Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

In Re:                                      §
                                            §              Case No. 20-34049-EVR-11
MURPHY SHIPPING &                           §
COMMERCIAL SERVICES, INC.                   §
DBA MURPHY GLOBAL                           §
LOGISTICS                                   §              Chapter 11
                                            §
Debtor                                      §

         ORDER APPROVING DEBTOR’S NOTICE OF HEARING ON DEBTOR’S PLAN
         AND COMBINED DISCLOSURE STATEMENT; CONDITIONALLY APROVING
          DISCLOSURE STATEMENT; SETTING DEADLINE FOR OBJECTIONS AND
                   APPROVING DEBTOR’S FORM OF BALLOT FOR
                      ACCEPTANCE/REJECTION OF THE PLAN

         This having come on before this Court by way of Debtor’s Motion to Set Hearing;

Approve Form of Notice of Hearing on Debtor’s Plan; Conditionally Approve Disclosure

Statement; Set Deadline for Objections and Setting Deadline and Approval of Form of Ballot for

Acceptance/Rejection of the Plan.
       Case 20-34049 Document 12-2 Filed in TXSB on 08/25/20 Page 2 of 2




       IT IS THEREFORE, ORDERED:

       The Hearing on the Conditional Approval of the Disclosure Statement and Confirmation

of Debtor’s Plan of Reorganization, as amended, is set for _____________________, 2020 at

_____o’clock ____m.

         The Court will conduct an electronic hearing at that time. To participate

 electronically, parties must follow the instructions set forth on Judge Rodriguez’s

 web-page located at https://www.txs.uscourts.gov/cotent/united-states-bankruptcy-

 judge-eduardo-v-rodriguez.

         a. The dial-in-number for hearings before Judge Rodriguez is
            712.775.8972 and the conference room number is 999276; and
         b. For video appearances and witness testimony, parties are to utilize the
             GoToMeeting web-based application and enter conference code:
             judgerodigjuez.

         Deadline for ballots, objections to confirmation, and/or objections to

 Disclosure is ___________________, 2020.

         The Ballot form is attached hereto as Exhibit 1 to Exhibit A of Debtor’s

 Motion is approved.
